676 F.3d 867 (2012)
Diana KOLEV, Plaintiff-Appellant,
v.
EUROMOTORS WEST/THE AUTO GALLERY; Motorcars West LLC; HM Gray Family II Inc; Gray Family II LLC; Bennett Automotive I Inc; Bennett Automotive II Inc, Defendants-Appellees. and
Porsche Cars North America, Inc., Defendant.
No. 09-55963.
United States Court of Appeals, Ninth Circuit.
April 11, 2012.
Martin W. Anderson, Anderson Law Firm, Santa Ana, CA, for Plaintiff-Appellant.
Diana Kolev, Sherman Oaks, CA, pro se.
Aaron H. Jacoby, Esquire, Arent Fox, LLP, Los Angeles, CA, for Defendants-Appellees.
Brian Takahashi, Bowman & Brooke, Gardena, CA, for Defendant.
Before: D.W. NELSON, STEPHEN REINHARDT, and N. RANDY SMITH, Circuit Judges.

ORDER
The Opinion filed September 20, 2011, and appearing at 658 F.3d 1024 (9th Cir. 2011), is withdrawn. Carver v. Lehman, 558 F.3d 869, 878-79 (9th Cir.2009) (a panel may withdraw an opinion sua sponte before the mandate issues). It may not be cited as precedent by or to this court or any district court of the Ninth Circuit. With the opinion withdrawn, the Defendants-Appellees' petition for rehearing en banc and the Plaintiff-Appellant's petition for rehearing are moot. The parties may file a petition for rehearing and petition for rehearing en banc upon the filing of a new decision by the court.
Additionally, submission of this case is vacated pending the issuance of a decision by the California Supreme Court in Sanchez v. Valencia Holding Co. LLC, No. S199119.